       Case 1:18-cv-00491-TJM-DJS Document 16 Filed 05/01/19 Page 1 of 2
                                                Representing Management Exclusively in Workplace Law and Related Litigation
                                               Jackson Lewis P.C.      ALBANY, NY           GREENVILLE, SC         MINNEAPOLIS, MN          PROVIDENCE, RI
                                                                       ALBUQUERQUE, NM      HARTFORD, CT           MONMOUTH COUNTY, NJ      RALEIGH, NC
                                           677 Broadway, 9th Floor
                                                                       ATLANTA, GA          HONOLULU, HI*          MORRISTOWN, NJ           RAPID CITY, SD
                                                 Albany NY 12207       AUSTIN, TX           HOUSTON, TX            NEW ORLEANS, LA          RICHMOND, VA
                                                Tel 518 512-8700       BALTIMORE, MD        INDIANAPOLIS, IN       NEW YORK, NY             SACRAMENTO, CA
                                               Fax 518 242--7730       BIRMINGHAM, AL       JACKSONVILLE, FL       NORFOLK, VA              SALT LAKE CITY, UT
                                                                       BOSTON, MA           KANSAS CITY REGION     OMAHA, NE                SAN DIEGO, CA
                                           www.jacksonlewis.com
                                                                       CHICAGO, IL          LAS VEGAS, NV          ORANGE COUNTY, CA        SAN FRANCISCO, CA
                                                                       CINCINNATI, OH       LONG ISLAND, NY        ORLANDO, FL              SAN JUAN, PR
                                                                       CLEVELAND, OH        LOS ANGELES, CA        PHILADELPHIA, PA         SEATTLE, WA
                                                                       DALLAS, TX           MADISON, WI            PHOENIX, AZ              ST. LOUIS, MO
                                                                       DAYTON, OH           MEMPHIS, TN            PITTSBURGH, PA           TAMPA, FL
                                                                       DENVER, CO           MIAMI, FL              PORTLAND, OR             WASHINGTON DC REGION
                                                                       DETROIT, MI          MILWAUKEE, WI          PORTSMOUTH, NH           WHITE PLAINS, NY
                                                                       GRAND RAPIDS, MI

                                                                       *through an affiliation with Jackson Lewis P.C., a Law Corporation




MY DIRECT DIAL IS: 518-512-8705
MY EMAIL ADDRESS IS: CLEMENTE.PARENTE@JACKSONLEWIS.COM




                                                                     May 1, 2019




Hon. Daniel J. Stewart
James T. Foley US Courthouse
445 Broadway, 4th Floor, Rm 409
Albany, New York 12207

                                  Re:     J&J Sports Production v. Robert Taaffee, et al.
                                          Civil Case No.: 1:18-cv-0491

Dear Hon. Daniel J. Stewart:

                As you know, I represent Defendants in the above matter. I am in receipt of
Plaintiff’s recent letter requesting a pre-motion conference with respect to Defendants’ alleged
failure to comply with discovery demands. I am writing to inform the Court that I am out of the
country until May 8, 2019, and respectively request that I be permitted to respond to Plaintiff’s
letter request at that time, and/or that the Court not schedule a conference before May 10, 2019.



                                                                     Respectfully yours,
                                                                     JACKSON LEWIS P.C.



                                                                     /s/Clemente J. Parente
                                                                     Clemente J. Parente
CJP/mg
Case 1:18-cv-00491-TJM-DJS Document 16 Filed 05/01/19 Page 2 Daniel
                                                         Hon. of 2 J. Stewart
                                                                     May 1, 2019
                                                                          Page 2
